Exhibit 10.1

HCA HEALTHCARE, INC.

2018 SENIOR OFFICER PERFORMANCE EXCELLENCE PROGRAM

Purpose and Administration of the Program

The 2018 Senior Officer Performance Excellence Program (the “Program”) has been
established by HCA Healthcare, Inc. (the “Company”) to encourage outstanding
performance from its senior officers. Awards under the Program shall be
administered as “Performance-Based Awards” pursuant to the 2006 Stock Incentive
Plan for Key Employees of HCA Holdings, Inc. and its Affiliates, as Amended and
Restated (the “2006 Plan”). Subject to applicable law, all designations,
determinations, interpretations, and other decisions under or with respect to
the Program or any award shall be within the sole discretion of the Compensation
Committee, including any subcommittee formed pursuant to Section 3(a) of the
2006 Plan (the “Committee”), may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any Award, including but not limited to the application of the PEP
Recoupment Policy, described herein, need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

Participation

All officers of the Company who have been designated by the Company as
“executive officers” of the Company during 2018 (the “Fiscal Year”) are eligible
to receive an award pursuant to the Program (each, a “Participant”).

Incentive Calculation and Payment of Awards

Awards shall be calculated based on the financial results for the Fiscal Year
and most recently available quality and patient experience results and shall be
paid within two and one-half months following the end of the Fiscal Year. No
awards will be paid to a Participant until the Chairman and Chief Executive
Officer has affirmed that the Participant’s behavior and actions during the
Fiscal Year were consistent with the Company’s stated mission and values, the
Code of Conduct and other regulatory requirements.

The Committee will make awards pursuant to the Program (each, an “Award”) as set
forth on Schedule A hereto, on such terms as the Committee may prescribe based
on the performance criteria set forth on Schedule A hereto and such other
factors as it may deem appropriate. The targets for the performance criteria
shall be determined by the Committee, in its discretion, within the first ninety
(90) days of the Fiscal Year. The Committee shall determine and certify whether
and to what extent each performance or other goal has been met prior to the
payment of any Award hereunder. A Participant is required to remain employed
with the Company through the end of the Fiscal Year in order to have a legally
binding right to the Award.

Awards pursuant to the Program will be paid solely in cash.

 

1



--------------------------------------------------------------------------------

Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Fiscal Year will result in the forfeiture of the Award by the Participant, and
no payments shall be made with respect thereto.

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

Adjustments for Unusual or Nonrecurring Events

In addition to any adjustments enumerated in the definition of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Program. The Committee is also authorized to adjust performance
targets or awards downward to avoid unwarranted windfalls. Notwithstanding the
foregoing, the Committee shall not have the discretion to increase any award
payable to any “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code, as amended (the “Code”) and the regulations promulgated
thereunder) in excess of that provided by the application of the terms and
conditions of Schedule A attached hereto.

PEP Recoupment Policy

The Company may recover any incentive compensation awarded or paid pursuant to
this Program based on (i) achievement of financial results that were
subsequently the subject of a restatement due to material noncompliance with any
financial reporting requirement under either GAAP or the federal securities
laws, other than as a result of changes to accounting rules and regulations, or
(ii) a subsequent finding that the financial information or performance metrics
used by the Committee to determine the amount of the incentive compensation were
materially inaccurate, in each case regardless of individual fault. In addition,
the Company may recover any incentive compensation awarded or paid pursuant to
this Program based on a Participant’s conduct which is not in good faith and
which materially disrupts, damages, impairs or interferes with the business of
the Company and its affiliates. This PEP Recoupment Policy applies to any
incentive compensation earned or paid to a Participant pursuant to this Program.
Subsequent changes in status, including retirement or termination of employment,
do not affect the Company’s rights to recover compensation under this policy.
The Committee will administer this policy and exercise its discretion and
business judgment in the fair application of this policy based on the facts and
circumstances as it deems relevant in its sole discretion. More specifically,
the Committee shall determine in its discretion any appropriate amounts to
recoup, the officers from whom such amounts shall be recouped (which need not be
all officers who received the bonus compensation at issue) and the timing and
form of recoupment; provided, that only compensation paid or settled within
three years prior to the Committee taking action under this PEP Recoupment
Policy shall be subject to recoupment; provided further, that any recoupment
pursuant to clause (i) or (ii) of the first sentence of this paragraph

 

2



--------------------------------------------------------------------------------

shall not exceed the portion of any applicable bonus paid hereunder that is in
excess of the amount of performance-based or incentive compensation that would
have been paid or granted based on the actual, restated financial statements or
actual level of the applicable financial or performance metrics as determined by
the Committee in its sole discretion.

For avoidance of doubt, the Company may set off the amounts of any such required
recoupment against any amounts otherwise owed by the Company to a Participant as
determined by the Committee in its sole discretion, solely to the extent any
such offset complies with the requirements of Section 409A of the Code and the
guidance issued thereunder.

If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based payments than those actually made
under the Program for a period affected by the restatement, then the Committee
shall have discretion, but not the obligation to cause the Company to make
appropriate incremental payments to affected Participants then-currently
employed by the Company. The Committee will determine, in its sole discretion,
the amount, form and timing of any such incremental payments, which shall be no
more than the difference between the amount of performance-based compensation
that was paid or awarded and the amount that would have been paid or granted
based on the actual, restated financial statements.

No Right to Employment

The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.

No Trust or Fund Created

Neither the Program nor any award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.

No Rights to Awards

No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.

Section 409A of the Internal Revenue Code

This Program is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

Interpretation and Governing Law

This Program shall be governed by and interpreted and construed in accordance
with the internal laws of the State of Delaware, without reference to principles
of conflicts or choices of laws. In the event the terms of this Program are
inconsistent with the terms of any written employment agreement between a
Participant and the Company, the terms of such written employment agreement
shall govern the Participant’s participation in the Program. Program awards to
covered employees of the Company are intended to be deductible under
Section 162(m) of the Code, and the provisions of this Program and any award
hereunder shall be interpreted and administered under the 2006 Plan as a
Performance-Based Award consistently therewith. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the 2006 Plan.

 

4



--------------------------------------------------------------------------------

Schedule A

2018 PEP Measures and Weightings

 

     Target PEP
Opportunity1
(% of base salary)    EBITDA
Weight2    Quality
Weight3

Chairman & CEO

       170%         80%         20%

President & COO

       140%         80%         20%

EVP & CFO

       125%         80%         20%

Group Presidents

   75-85%         80%         20%

Other Participants

   50-65%    80-90%    10-20%

1 PEP Opportunity: Target PEP Opportunities are expressed as a percentage of
base salary as approved by the Committee. Maximum PEP opportunity payouts shall
not exceed 200% of the Target PEP Opportunity stated above for any Participant.

2 EBITDA Weight: For the minimum acceptable (threshold) level of performance
with respect to the EBITDA measure, a Participant may receive 25% of the
EBITDA-weighted portion of the Target PEP Opportunity. For target level of
performance with respect to the EBITDA measure, a Participant may receive 100%
of the EBITDA-weighted portion of the Target PEP Opportunity. For the maximum
level of performance with respect to the EBITDA measure, a Participant may
receive 200% of the EBITDA-weighted portion of the Target PEP Opportunity.
Payouts for performance between the threshold and maximum levels of performance
for Participants will be calculated by the Committee in its sole discretion
using straight-line interpolation.

For the purposes of this calculation, EBITDA means earnings before interest,
income taxes, depreciation, amortization, net income attributable to
noncontrolling interests, gains or losses on sales of facilities, gains or
losses on extinguishment of debt, legal claim costs (benefits), asset or
investment impairment charges, restructuring charges, expenses for share-based
compensation under ASC Topic 718, and any other gains or charges resulting from
significant, unusual and/or nonrecurring events, as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report for the Fiscal Year, as determined in
good faith by the Board or the Committee in consultation with the CEO. In the
event the Company disposes of any facility during the Fiscal Year, the EBITDA
target for such year shall be adjusted appropriately (based on the number of
days during the year for which the facility was owned) to reflect the
disposition. In the event the Company acquires a facility during the Fiscal
Year, the EBITDA attributable to such facility will not be included in the
calculation of the Company’s EBITDA performance for the Fiscal Year.

3 Quality Weight: The Quality Weight for each Participant is based on each of
the following three quality categories: Healthcare-Associated Infections (35%),
Core Measures (20%), and Patient Experience (45%) (as defined below). For
performance at or below the minimum acceptable (threshold) level of performance
with respect to each individual quality metric, a Participant will not receive a
payout for that metric. For target level of performance with respect to each
individual quality metric, a

 

5



--------------------------------------------------------------------------------

Participant may receive 100% of the Quality-weighted portion of the PEP
Opportunity tied to that individual quality metric. Payouts for performance
above the threshold and below the target levels of quality metric performance
for Participants will be calculated by the Committee in its sole discretion
using straight-line interpolation.

In the event the Company exceeds its consolidated target level of EBITDA adopted
by the Committee with respect to the EBITDA measure, the Committee shall
multiply the payout percentage calculated for each individual quality metric
which qualifies for 100% payout as described above by the EBITDA payout
percentage. In the event the Company’s actual EBITDA is less than 90% of the
target level of EBITDA set by the Committee, there will be no payout with
respect to the quality-weighted portion of PEP opportunity.

Healthcare Associated Infections metrics are Central Line-Associated Blood
Stream Infection (CLABSI), Catheter-Associated Urinary Tract Infection (CAUTI),
Surgical Site Infections (SSI), Methicillin Resistant Staphylococcus Aureus
(MRSA) and Clostridium difficile (C. diff ) for the entire patient population as
defined by the Centers for Disease Control and Prevention’s National Healthcare
Safety Network (CDC – NHSN).

The Core Measures metric includes the following inpatient and outpatient core
measures: Hospital Acquired Potentially Preventable Venous Thromboembolism
(VTE-6), Influenza Immunization (IMM-2) and Early Elective Delivery (PC-01) as
developed by The Joint Commission and the Centers for Medicare and Medicaid
Services (CMS) and set forth in the Specifications Manual for National Hospital
Inpatient Quality Measures.

The Patient Experience metric for inpatients is the CMS Hospital Consumer
Assessment of Healthcare Providers and Systems (HCAHPS) overall rating top box
score (CMS defines the “top box” score for the overall rating question to be a
response of nine or ten on the CMS HCAHPS survey). The Patient Experience metric
for emergency room patients is the Press Ganey Emergency Room overall rating
“top box” score (Press Ganey defines the top box score for the overall question
to be a response of Very Good on the Patient Experience Emergency Room survey).

In the event the applicable governmental agency adjusts any of the definitions
of the quality metrics set forth above during the performance period,
appropriate adjustments shall be made to the targets, or results, or both, to
properly account for such changes, in the Committee’s sole discretion.

In the event the Company acquires or opens new facilities during the measurement
period, the newly opened or acquired facilities will be excluded for purposes of
calculating the Company’s performance on the quality weighted metrics.

The threshold, target and maximum EBITDA performance levels and other goals
shall be set by the Committee in its sole discretion. The maximum dollar amount
that may be paid to any Participant under the Program with respect to the Fiscal
Year shall not exceed the amount set forth in Section 5(f)(iii) of the 2006
Plan.

 

6